         Case 1:20-cv-11003-PBS Document 21 Filed 10/09/20 Page 1 of 21




                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS

 PEYMAN FARZINPOUR,
                Plaintiff
        v.                                           Civil Action No: 1:20-cv-11003

 BERKLEE COLLEGE OF MUSIC,
                Defendant

              MEMORANDUM IN SUPPORT OF DEFENDANT’S MOTION
                TO DISMISS THE SECOND AMENDED COMPLAINT

                                          INTRODUCTION

       The plaintiff, Peyman Farzinpour, was a faculty member at Berklee College of Music.

His employment agreement incorporated by reference the collective bargaining agreement

(CBA) between Berklee and a faculty union. The CBA in turn incorporated various college

policies, including policies concerning the investigation and resolution of complaints of sexual

harassment. The CBA also includes grievance procedures, which provide for the final resolution

of claims for violation of the CBA.

       A female student accused Farzinpour of sexual harassment. When confronted with the

allegations, Farzinpour denied them and claimed that the female student had sexually harassed

him. An investigation determined that Farzinpour was responsible for harassment. He was

suspended for 30 days without pay and given a final warning that any further misconduct would

result in his termination. After Farzinpour returned from his suspension, students reported that

he spent time in class discussing the harassment case – criticizing Berklee, the investigation

process, and the complainant – instead of teaching. He was terminated as a result.

       Farzinpour claims he was wrongfully suspended and terminated because he was denied a

fair process, the College failed to follow its own policies, and he was discriminated against

                                                 1
         Case 1:20-cv-11003-PBS Document 21 Filed 10/09/20 Page 2 of 21




because of his gender. Even accepting the factual allegations of the complaint as true, the claims

all fail as a matter of law.

        The Title IX claim of discrimination in Count I fails because there is no private right of

action for employment discrimination under Title IX. Such claims must be made under Title VII.

        The contract, basic fairness, and estoppel claims in Counts II-IV are preempted by § 301

of the Labor Management Relations Act because they all assert that Berklee breached duties that

arise from or depend on an interpretation of the CBA. The estoppel claim also fails because a

quasi-contract claim does not lie where an express agreement governs the parties’ obligations.

        The negligence claim in Count V is preempted insofar as it alleges a failure to investigate

the harassment allegation with reasonable care, because any obligations with respect to the

investigation arise under the CBA. The claim for negligent training and supervision of the

investigator fails because any duty on the part of an employer to train and supervise employees

runs to the public, not to other employees like Farzinpour; there is no allegation that Berklee

knew or should have known the investigator was unfit; negligent supervision and training claims

lie only where a plaintiff has suffered a physical injury or property damage, which is not the case

here; and the claim is barred by the exclusivity provisions of the Workers’ Compensation Act.

        The negligent infliction of emotional distress claim in Count VI is preempted insofar as it

arises from an alleged breach of obligations arising under the CBA. It fails in any event without

a viable, underlying claim for negligence and is also barred by the Workers’ Compensation Act.

        The retaliation claims in Counts VII and VIII fail because Farzinpour has failed to

plausibly allege a causal link between his protected activity (his report that the female student

allegedly harassed him) and any adverse employment action.




                                                 2
          Case 1:20-cv-11003-PBS Document 21 Filed 10/09/20 Page 3 of 21




                                              RELEVANT FACTS1

        A.       Farzinpour’s Employment Contract

        Farzinpour, joined Berklee College of Music as an Assistant Professor in 2014. Second

Am. Compl. ¶ 30. He was promoted to Associate Professor in the fall of 2019. Id. ¶ 32.

        On May 10, 2018, he signed an appointment letter for the term September 1, 2018

through May 31, 2021. Id. ¶ 34. The letter provided that the appointment was “made in

accordance with and governed by the policies of the Board of Trustees and the College and the

Collective Bargaining Agreement between the College and Berklee Chapter of the Massachusetts

Federation of Teachers Union” (the “CBA”). The letter provided that “[a]cceptance of this

appointment includes the acceptance of these policies … .” Id. ¶ 35; Kelly Decl., Ex. A.2

        The CBA, also known as the “Faculty Contract Agreement,” contains a “Memorandum of

Understanding #1” between the College and the faculty union, which incorporates two college-

wide policies into the CBA: the Policy On Relationships Between Faculty/Staff and Students

and Relationship In The Workplace (the “Policy on Relationships”) and the Non-Discrimination,

Harassment, and Sexual Misconduct Equity Policy and Process (the “Equity Policy”). Kelly

Decl., Ex. B at 69. The Policy on Relationships, among other things, prohibits “dating, romantic,

or sexual relationships between students … and faculty.” Second Am. Compl. ¶ 71. The Equity

Policy prohibits acts of “discrimination, harassment, and sexual misconduct,” and establishes

procedures for the investigation and adjudication of complaints of sexual misconduct. Kelly


1
 For purposes of this motion, Berklee accepts as true the non-conclusory, factual allegations of the Amended
Complaint. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

2
  Citations to “Kelly Decl.” refer to the Declaration of Elizabeth H. Kelly, Dkt. No. 13, filed August 17, 2020, and
incorporated by reference. In deciding a motion to dismiss, the Court may consider the entire contract and any other
documents that are central to the plaintiff’s claim. See Newman v. Lehman Bros. Holdings Inc., 901 F.3d 19, 27 (1st
Cir. 2018); Ironshore Specialty Ins. Co. v. United States, 871 F.3d 131, 135 (1st Cir. 2017).

                                                         3
         Case 1:20-cv-11003-PBS Document 21 Filed 10/09/20 Page 4 of 21




Decl., Ex. C at 15-16.

       B.      Farzinpour Is Suspended for Sexually Harassing a Student

       In late July, 2019, a female student accused Farzinpour of sexually harassing her. Second

Am. Compl. ¶ 128. The student alleged that on the evening of July 24, 2019, Farzinpour made

“numerous unwelcome sexual advances” toward her by “[c]ommenting on her physical

appearance, for example her breasts and body shape; expressing a sexual attraction towards her;

and suggesting that they engage in sexual activity.” Id. ¶ 129. Berklee opened an investigation

on two charges – whether Farzinpour sexually harassed the student in violation of the Equity

Policy and whether he attempted to engage in a dating or sexual relationship with her in violation

of the Policy on Relationships. Id. ¶ 130. Farzinpour was given notice of the allegations and

placed on administrative leave. Id. ¶¶ 129, 132. He denied the allegations and claimed that it

was the student who inappropriately made sexual overtures to him. Id. ¶¶ 140, 148.

       Farzinpour had an initial interview with the investigator on August 5, 2019. Id. ¶ 138-

141, 182. Farzinpour alleges that the investigator displayed bias against him in the way that she

asked probing questions and responded to his answers. Id. ¶¶ 144-49.

       The next day, August 6, Farzinpour asked Berklee’s Title IX Coordinator if he could file

a complaint against the student for sexual harassment. Id. ¶ 154. The Title IX Coordinator

replied that he should raise the issue in the context of his conversations with the investigator,

who would address his claim as part of her investigation as appropriate. Id. ¶ 155. On August 8,

Farzinpour emailed the investigator and the Title IX Coordinator to officially allege sexual

harassment by the student on the evening at issue. Id. ¶ 156. On August 15, the Title IX

Coordinator responded that she would not issue a complaint at the time out of concern that it

might be retaliatory in nature, but also said that once the investigator had gathered more details,

                                                  4
         Case 1:20-cv-11003-PBS Document 21 Filed 10/09/20 Page 5 of 21




she would reassess whether to issue a complaint. Id. ¶ 157.

       Following the investigation, Farzinpour was found “not responsible” for any violation of

the Relationships Policy, but “responsible” for sexual harassment in violation of the Equity

Policy. Id. ¶¶ 202, 206. The investigator dismissed Farzinpour’s account of the events of July

24, 2019, in which he accused the student of making sexually suggestive remarks. Id. ¶ 250c.

       Farzinpour was suspended without pay for thirty days and given a final written warning,

which stated that “any further violations of Berklee policy or standards of conduct, or willful

disregard for [its] expectations … will result in the termination of your employment.” Id. ¶¶ 202,

205; Kelly Decl., Ex. D.

       Farzinpour appealed, claiming an improper process and disproportionate sanctions,

Second Am. Compl. ¶ 207, but the appeal was denied. Id. ¶ 210. He then filed a grievance

pursuant to Article 11 of the CBA, which also was denied. Id. ¶¶ 211-12.

       C.      Events Leading to Farzinpour’s Termination

       Farzinpour completed his suspension and returned to teaching in February 2020. Id. ¶

213. On March 1, 2020, the female student posted a public message on Facebook and Instagram,

stating that her professor had sexually harassed her and was found responsible, but was allowed

to return to campus. Id. ¶ 215. The next day, her boyfriend posted information on social media

identifying Farzinpour as the professor. Id. ¶ 216. A few days later, the student and her

boyfriend posted signs on campus and neighboring streets naming several male Berklee

professors, including Farzinpour, and implying that they were sexual predators. Id. ¶ 217. On

March 16, 2020, the Boston Globe published an article about sexual harassment allegations at

Berklee, in which it named Farzinpour and the female student and highlighted her social media

post. Id. ¶ 218. The female student promptly posted the Globe article on her social media,

                                                 5
         Case 1:20-cv-11003-PBS Document 21 Filed 10/09/20 Page 6 of 21




thanking the Globe and the reporter for bringing the issue to light and saying, “Berklee – DO

SOMETHING.” Id. ¶ 219. Berklee’s President responded to the Globe article by sending an

email to the Berklee community, reaffirming his commitment to eliminating sexual harassment

and defending Berklee’s process for addressing complaints of harassment. Id. ¶¶ 220-24.

       Farzinpour alleges that, as a result of public discussion surrounding the finding that he

engaged in harassment, students confronted him during class with demanding questions. Id. ¶

225. In response, he provided explanations to address their concerns, stating that the finding was

erroneous and the process was unfair. Id.

       On March 30, 2020, Farzinpour’s department chair told Farzinpour that he had learned

about the class discussions concerning the harassment case and that he was surprised and

disappointed Farzinpour did not stick to the curriculum. Id. at 226. Farzinpour responded that

he covered the curriculum but also felt obligated to address the students’ concerns. Id. ¶ 227.

       On April 2, 2020, the department chair informed Farzinpour that his employment was

terminated. Id. ¶ 228. The chair explained that, notwithstanding several warnings about

appropriate conduct in the classroom, several students reported that Farzinpour spent substantial

class time on two occasions discussing the investigation and speaking negatively about Berklee,

its Equity Office, and the female student. Kelly Dec., Ex. E. Students reported that they felt

they were not prepared for the midterm exam, for which the classes were meant to prepare them.

Id. The chair indicated that Farzinpour could have dealt with the students’ questions about the

harassment matter in ways that did not distract from class time and that Farzinpour’s conduct

was unprofessional. Id. The chair explained that Farzinpour’s conduct violated the expectations

in his final written warning and as a result his employment was terminated. Id.

       Farzinpour alleges the College terminated him because it wanted to “vindicate the

                                                6
           Case 1:20-cv-11003-PBS Document 21 Filed 10/09/20 Page 7 of 21




accusing female complainant who … went public and caused Berklee public embarrassment for

allegedly not taking sexual harassment of women seriously enough” and to “protect itself from

negative publicity about sexual harassment … .” Id. ¶¶ 258-59.

                                                    ARGUMENT

I.       COUNT I FAILS BECAUSE THERE IS NO PRIVATE RIGHT OF ACTION FOR
         EMPLOYMENT DISCRIMINATION UNDER TITLE IX.

         Farzinpour alleges in Count I of the Amended Complaint that in suspending and

ultimately terminating him, Berklee discriminated on the basis of sex in violation of Title IX of

the Education Amendments of 1972.3 Second Am. Compl. ¶ 252. Count I fails to state a claim

because Title IX provides no private remedy for claims of discrimination in employment;

instead, any such claim must be asserted under Title VII of the Civil Rights Act of 1964, 42

U.S.C. § 2000e.

         The Circuit Courts of Appeal are split on this issue. The Fifth and Seventh Circuits, along

with District Courts in the Second, Eighth, and Eleventh Circuits, have held that Title IX

provides no private remedy for claims of employment discrimination. Lowrey v. Texas A & M

Univ. Sys., 117 F.3d 242, 254 (5th Cir. 1997); Lakoski v. James, 66 F.3d 751, 753 (5th Cir.

1995); Waid v. Merrill Area Pub. Schs., 91 F.3d 857, 861-62 (7th Cir. 1996), abrogated on other

grounds by Fitzgerald v. Barnstable Sch. Comm., 555 U.S. 246 (2009); Othon v. Wesleyan Univ.,

No. 3:18-CV-00958 (KAD), 2020 WL 1492864, at *7 (D. Conn. Mar. 27, 2020); Drisin v. Fla.

Int’l Univ. Bd. of Trs., No. 1:16-CV-24939, 2017 WL 3505299, at *5-7 (S.D. Fla. June 27,

2017), report and recommendation adopted, No. 16-CV-24939-CIV, 2017 WL 10398209 (S.D.


3
  Title IX provides in relevant part that “[n]o person in the United States shall, on the basis of sex, be excluded from
participation in, be denied the benefits of, or be subjected to discrimination under any education program or activity
receiving Federal financial assistance,” subject to certain exceptions that are not relevant here. 20 U.S.C. § 1681(a).


                                                           7
           Case 1:20-cv-11003-PBS Document 21 Filed 10/09/20 Page 8 of 21




Fla. Sept. 28, 2017); Cooper v. Gustavus Adolphus Coll., 957 F. Supp. 191, 194 (D. Minn.

1997). The Third, Fourth, and Sixth Circuits have held that Title IX does provide such a remedy.

Doe v. Mercy Catholic Med. Ctr., 850 F.3d 545, 564 (3d Cir. 2017); Preston v. Comm. of Va. ex

rel. New River Cmty. Coll., 31 F.3d 203, 205-06 (4th Cir. 1994); Ivan v. Kent St. Univ., 92 F.3d

1185, 1996 WL 422496, at *2 (6th Cir. 1996) (unpublished) (per curiam).4 As further discussed

below, the First Circuit has not yet addressed the issue.

         The decisions in which Circuit Courts have rejected a private remedy for employment

discrimination under Title IX are better-reasoned and more persuasive than the decisions holding

to the contrary. They recognize that in enacting Title VII, Congress adopted a “precisely drawn,

detailed statute” for addressing claims of employment discrimination, which includes a

requirement that a plaintiff first pursue an administrative action before the Equal Employment

Opportunity Commission (EEOC) before filing in court, and that Congress did not intend Title

IX to provide a means to “bypass” these administrative procedures. Lakoski, 66 F.3d at 755-56.

          The plaintiff in Lakoski was a professor who claimed she was denied tenure on the basis

of her sex in violation of Title IX. Id. at 753. The Fifth Circuit noted that while the Supreme

Court had recognized a private remedy under Title IX for discrimination involving prospective

or current students, none of those cases involved discrimination in employment. Id. at 754. The

Fifth Circuit then looked to Supreme Court cases examining Title VII, including Great Am.

Federal Savings & Loan Ass’n v. Novotny, 442 U.S. 366, 378 (1979), in which the Supreme

Court held that a claim to enforce rights protected under Title VII could not be made under 42


4
  In Brine v. Univ. of Iowa, 90 F.3d 271, 276 (8th Cir. 1996), the Eighth Circuit held that the trial court did not err in
failing to give separate jury instructions for Title VII and Title IX in a case asserted by university faculty members
concerning program closure. In that case, however, the university did not challenge – and thus the Eighth Circuit had
no occasion to analyze – the proposition that a private remedy exists under Title IX for employment discrimination
claims. 90 F.3d at 276; see also Cooper, 957 F. Supp. at 193 n.2 (noting same).

                                                            8
         Case 1:20-cv-11003-PBS Document 21 Filed 10/09/20 Page 9 of 21




U.S.C. § 1985, which concerns claims of conspiracy to deprive a person of their federally

protected rights, because doing so would allow a complainant to bypass the administrative

procedures provided in Title VII. Lakoski, 66 F.3d at 755. The Fifth Circuit also looked to

Brown v. Gen. Servs. Admin., 425 U.S. 820, 834 (1976), in which the Supreme Court ruled that

Title VII was the exclusive remedy for employment discrimination claims for federal workers

because a “precisely drawn, detailed statute” such as Title VII “pre-empts more general

remedies.” Lakoski, 66 F. 3d 755. Title IX similarly would provide only “general remedies” for

claims of employment discrimination, in comparison to Title VII.

       The Fifth Circuit in Lakoski also examined the legislative histories of Title IX and Title

VII. The Court noted that Congress enacted Title IX only months after passing the Equal

Employment Opportunity Act of 1972, which extended Title VII to state and local governments

and removed Title VII’s exemption for educational institutions. Id. at 756. The Court reasoned

that Congress could not have intended to create a Title IX bypass to Title VII’s administrative

procedures so soon after extending Title VII protection to state and local employees and

employees of educational institutions. Id. The Court concluded that by prohibiting sex

discrimination under Title IX, Congress intended only to bolster the enforcement of Title VII’s

existing prohibition of sex discrimination in federally funded institutions: “Congress did not

intend Title IX to create a mechanism by which individuals could circumvent the pre-existing

Title VII remedies.” Id. at 757. Recognizing a Title IX remedy for employment discrimination

would disrupt the “carefully balanced remedial scheme for redressing” such claims through Title

VII. Id. at 754.

       The Seventh Circuit’s decision in Waid is to the same effect. Relying on the Supreme

Court’s decision in Novotny, the Seventh Circuit held that a public school teacher who allegedly

                                                9
        Case 1:20-cv-11003-PBS Document 21 Filed 10/09/20 Page 10 of 21




was denied a job based on her sex could not seek relief under Title IX; she could seek relief only

under Title VII’s “comprehensive statutory scheme for protecting rights against discrimination in

employment.” Id. at 861-62.

       The Circuit Court decisions that recognize a private remedy for employment

discrimination under Title IX rest on weaker grounds. In Doe v. Mercy Catholic Med. Ctr., the

Third Circuit held that a medical school resident who had complained of sexual harassment and

was terminated could assert a sexual harassment and retaliation claim under Title IX. 850 F.3d

at 562. The Court relied on Johnson v. Ry. Exp. Agency, Inc., 421 U.S. 454, 459 (1975), which

the Third Circuit cited for the proposition that Title VII does not preempt other remedies in

private employment. 850 F.3d at 562. The holding in Johnson, however, was more limited.

Citing Alexander v. Gardner-Denver Co., 415 U.S. 36, 48-49 (1974), the Johnson Court held

that “Title VII manifests a congressional intent to allow an individual to pursue independently

his rights under both title VII and other applicable state and federal statutes … in particular, …

the individual’s right to sue under the provisions of the Civil Rights Act of 1866, 42 US.C. §

1981 … .” Johnson, 421 U.S. at 459. In Alexander, however, the Supreme Court held that

“Title VII was designed to supplement rather than supplant, existing laws and institutions

relating to employment discrimination.” Alexander, 415 U.S. at 48-49 (emphasis added) (citing

report of Senate Committee for The Equal Opportunity Act of 1972, S. Rep. No. 92-415, p. 24

(1971)). Unlike the Civil Rights Act of 1866, Title IX did not exist when Title VII was enacted.

       The Third Circuit also relied on N. Haven Bd. of Ed. v. Bell, 456 U.S. 512 (1982), in

which the Supreme Court observed that Title IX includes a “broad directive” that no “persons”

may be discriminated against, which encompasses employees. 830 F.3d at 562 (citing Bell, 456

U.S. at 522). The decision in Bell, however, was only that the Department of Education’s

                                                 10
        Case 1:20-cv-11003-PBS Document 21 Filed 10/09/20 Page 11 of 21




regulations interpreting “person” to include employees was a valid exercise of the agency’s

regulatory authority. Id. The decision said nothing about whether there is a private remedy for

employment discrimination under Title IX, nor did it discuss the preclusive effect of Title VII.

Id. Cf. Gebser v. Lago Vista Indep. Sch. Dist., 524 U.S. 274, 292 (1998) (recognizing the

difference between enforcement of Title IX by the Department and a private right of action).

       The Third Circuit also relied on Jackson v. Birmingham Bd. of Educ., 544 U.S. 167

(2005), in which the Supreme Court held that a school employee could maintain a damages claim

for retaliation under Title IX. Id. at 178. That case, however, was not an employment

discrimination claim within the purview of Title VII. The employee’s claim was that the school

board retaliated against him for protesting the school’s discriminatory treatment of the girls’

basketball team; the employee was not claiming retaliation based on a complaint of employment

discrimination. Jackson, 544 U.S. at 172. The Court reasoned that “if Title IX’s private right of

action does not encompass retaliation claims, the employee would have no recourse if he were

subsequently fired for speaking out.” Id. at 180. For employment discrimination claims like

Farzinpour’s, however, the employee does have recourse – through Title VII.

       The Fourth Circuit’s decision in Preston also is unpersuasive. The Court relied, without

any analysis, on Bell, 31 F. 3d at 206, which did not involve a private right of action under Title

IX. The Court also relied on Cannon v. Univ. of Chicago, 441 U.S. 677 (1979), id., but Cannon

involved a discrimination claim by a prospective student who was denied admission to medical

school, for whom no other private remedy existed. 441 U.S. at 705.

       The Sixth Circuit’s decision in Ivan also is unpersuasive. The Court wrote in a footnote

that it was overruling a different district court case, which held that Title VII preempts a private

remedy under Title IX. 1996 WL 422496, at *2. The Court gave no analysis or explanation for

                                                 11
        Case 1:20-cv-11003-PBS Document 21 Filed 10/09/20 Page 12 of 21




its decision. Id.

        The First Circuit has not directly addressed the question whether Title IX provides a

private right of action for a claim of employment discrimination. In Lipsett v. Univ. of P.R., 864

F.2d 881 (1st Cir. 1988), the Court addressed claims of sex discrimination brought by a medical

school resident whose status was that of “both an employee and a student in the [residency]

program.” Id. at 897. The university did not challenge the resident’s ability to bring her claim

under Title IX, and thus the First Circuit had no occasion to address whether the claim properly

could have been brought only under Title VII. Instead, the case concerned only the question of

what standard should apply to the claim of discriminatory treatment. Id. (extending the Title VII

burden-of-proof standard “to discriminatory treatment by a supervisor in this mixed

employment-training context”).

        One District Court in the First Circuit has directly addressed the issue. The Court in

Bedard v. Roger Williams Univ., 989 F. Supp. 94 (D.R.I. 1997), concluded that Title IX does

provide a private cause of action for employment discrimination, although noting that the issue

remains undecided by the First Circuit and that there is ample authority to the contrary. Id. at 97.

        This Court should follow the more persuasive analysis of the Fifth and Seventh Circuits

and rule that Title IX does not provide a private right of action for Farzinpour’s employment

discrimination claim.

II.     THE CONTRACT CLAIMS IN COUNTS II AND III ARE PREEMPTED BY
        § 301 OF THE LABOR MANAGEMENT RELATIONS ACT.

        In Count II of the Complaint, Farzinpour alleges that Berklee breached the express and

implied terms of his employment agreement in various ways, such as allegedly failing to conduct

a timely review of the complaint; failing to conduct a “thorough, impartial, and fair”



                                                12
          Case 1:20-cv-11003-PBS Document 21 Filed 10/09/20 Page 13 of 21




investigation; failing to gather and consider all relevant evidence; failing to provide an equal

opportunity to share information; failing to provide access to the evidence; failing to apply the

preponderance of the evidence standard; failing to abide by the College’s anti-retaliation policy;

and failing to conduct any formal process before terminating him. Second Am. Compl. ¶¶ 263-

333. In Count III, Farzinpour alleges that his employment contract contained an implied

covenant of good faith and fair dealing, which required that any disciplinary proceeding would

be conducted with “basic fairness,” id. ¶ 335, and that Berklee denied him a fair process. Id. ¶¶

342-58.

       Farzinpour’s employment contract comprises his appointment letter, which expressly

incorporates the CBA, which in turn incorporates the policies that Farzinpour claims Berklee has

violated – i.e., the policies and procedures for addressing complaints of harassment and

retaliation. Second Am. Compl. ¶ 263; Kelly Decl., Ex. A, Ex. B at 69. In addition, as noted

above, the CBA incorporates a grievance procedure for addressing any complaint that Berklee

has violated the CBA. Second Am. Compl. ¶¶ 211-12; Kelly Decl. Ex. B at Art. 11, p. 9. As a

result, the contract claims in Counts II and III are preempted.

       A claim for violation of a collective bargaining agreement is governed exclusively by

§ 301 of the Labor Management Relations Act (LMRA), 29 U.S.C. 185 § 185(a). See Haggins v.

Verizon New England, Inc., 648 F.3d 50, 54 (1st Cir. 2011). Any state law claims that “require

construing the collective-bargaining agreement” are completely preempted. Id. The First Circuit

“has made clear that § 301 preempts a state-law claim when ‘the asserted state-law claim

plausibly can be said to depend upon the meaning of one or more provisions within the collective

bargaining agreement.’” Id. at 54-55 (citations omitted). “A state-law claim … ‘can ‘depend’ on

the ‘meaning’ of a collective bargaining agreement’ if either (1) ‘it alleges conduct that arguably

                                                 13
          Case 1:20-cv-11003-PBS Document 21 Filed 10/09/20 Page 14 of 21




constitutes a breach of duty that arises pursuant to a collective bargaining agreement,’ or (2) “its

resolution arguably hinges upon an interpretation of the collective bargaining agreement.’” Id.

(quoting Flibotte v. Pa. Truck Lines, Inc., 131 F.3d 21, 26 (1st Cir. 1997)).

        Farzinpour’s breach of contract claims are preempted under both prongs of this test. His

claims are that Berklee breached its duty to abide by the procedural and fairness requirements

that are incorporated into the CBA. A resolution of those issues obviously hinges on interpreting

the CBA and the policies that it incorporates. See Karetnikova v. Trs. of Emerson Coll., 725 F.

Supp. 73, 77 (D. Mass. 1989) (professor’s claim against college for violating the covenant of

good faith and fair dealing, which implicated a CBA, was preempted by § 301).5

III.    THE ESTOPPEL CLAIM IN COUNT IV IS PREEMPTED AND BARRED ON
        OTHER GROUNDS.

        Farzinpour’s promissory estoppel claim in Count IV is tied to Berklee’s alleged breach of

the Equity Policy, which is incorporated into the CBA. Second Am. Compl. ¶¶ 362-64. Thus, it

is preempted by § 301 of the LMRA, for the reasons discussed just above.

         Count IV also fails because where, as in this case, a written contract governs a matter,

recovery under a quasi-contract theory is not available. Doe v. Brown Univ., 166 F. Supp. 3d

177, 196 (D.R.I. 2016); Doe v. Brandeis Univ., 177 F. Supp. 3d 561, 612 (D. Mass. 2016).




5
 Nor could Farzinpour amend his Complaint to add a claim under § 301. “Judicial review under Section 301 … is
available to resolve disputes under collective bargaining agreements only ‘[i]n the absence of an agreement for
arbitration or some other form of final resolution of dispute.’” Local 791, United Food & Commercial Workers
Union v. Shaw's Supermarkets, Inc., 507 F.3d 43, 46–47 (1st Cir. 2007) (quoting Local 369, Utility Workers Union
of Am., AFL–CIO v. Boston Edison Co., 588 F. Supp. 800, 804 (D. Mass. 1985), aff'd 752 F.2d 1 (1st Cir. 1984));
see also DeGrandis v. Children's Hosp. Bos., 806 F.3d 13, 17 (1st Cir. 2015). The CBA in this case provides a
process for the “final resolution” of grievances, Kelly Decl., Ex. B at 10, 11, which Farzinpour must abide by. See
Local 791, 507 F.3d at 48 (§ 301 claim is unavailable where grievance procedure provides a final resolution).

                                                        14
        Case 1:20-cv-11003-PBS Document 21 Filed 10/09/20 Page 15 of 21




IV.    THE NEGLIGENCE CLAIMS IN COUNT V FAIL ON MULTIPLE GROUNDS.

       Farzinpour alleges in Count V that in conducting its investigation of the female student’s

harassment claim, Berklee breached its duty to conduct the investigation with reasonable care.

Second Am. Compl. ¶¶ 369-70. There is no duty in the common law of negligence to conduct a

sexual harassment investigation with reasonable care; rather, any duty to conduct such an

investigation pursuant to a particular standard would arise, if at all, as a matter of contract. See

Doe v. Trs. of Bos. Coll., 892 F.3d 67, 94 (1st Cir. 2018) (citing Treadwell v. John Hancock Mut.

Life Ins. Co., 666 F. Supp. 278, 289 (D. Mass. 1987)). Any duty that Berklee owed Farzinpour

relative to the investigation arose under the CBA, with the result that any claim for breach of

duty is preempted by § 301 of the LMRA. See Flibotte v. Penn. Truck Lines, Inc., 131 F.3d 21,

26 (1st Cir. 1997) (state law negligence claims that “spring from duties imposed by [a] collective

bargaining agreement” are preempted by § 301).

       Farzinpour also alleges in Count V that Berklee breached a common law duty to

supervise and train its employee – i.e., the investigator for the sexual harassment claim. Second

Am. Compl. ¶ 372. This claim fails for multiple reasons. First, an employer’s duty to supervise

and train its employees runs only to the public, not to other employees such as Farzinpour. Bell

v. Rinchem Co., Inc., No. CV 4:14-40177-TSH, 2014 WL 11290899, at *18 (D. Mass. Dec. 2,

2014); Hall v. FMR Corp., 559 F. Supp. 2d 120, 128 (D. Mass. 2008); Vicarelli v. Bus. Int'l, Inc.,

973 F. Supp. 241, 246 (D. Mass. 1997); Foster v. Loft, Inc., 26 Mass. App. Ct. 289, 291 (1988).

       Second, to state a claim for negligent training, a plaintiff must allege that the employer

was or should have been aware of “problems with an employee that indicated his unfitness,” but

failed “to take further action such as investigating, discharge or reassignment.” Helfman v.

Northeastern Univ., 485 Mass. 308, 2020 WL 4280070, *11 (2020) (quoting Foster, 26 Mass.

                                                 15
         Case 1:20-cv-11003-PBS Document 21 Filed 10/09/20 Page 16 of 21




App. Ct. at 291); see also Saldivar v. Racine, 818 F.3d 14, 21 (1st Cir. 2016); Doe v. Medeiros,

168 F. Supp. 3d 347, 354 (D. Mass. 2016); Vicarelli, 973 F. Supp. at 246. There is no allegation

that Berklee was or should have been aware of any fact that would indicate the investigator was

unfit for her duties.

        Third, a claim for negligent training or supervision fails where the plaintiff, as in this

case, did not suffer a physical injury or the threat of a physical injury. See Doe v. Senechal, 66

Mass. App. Ct. 68, 76 (2006).

        Fourth, in the absence of personal injury or property damage, a negligence claim also is

barred by the economic loss doctrine. Patriarca v. Ctr. For Living & Working, Inc., No.

99689B, 1999 WL 791888, at *5, n.6 (Mass. Super. Sept. 8, 1999) (doctrine applied to negligent

supervision and retention claim); see also Cumis Ins. Soc’y, Inc. v. BJ's Wholesale Club, Inc.,

455 Mass. 458, 469 (2009); FMR Corp. v. Boston Edison Co., 415 Mass. 393, 395 (1993); R.L.

Whipple Co. v. Pondview Excavation Corp., 71 Mass. App. Ct. 871, 873 (2008).

        Finally, claims of “negligence in hiring, supervising and retaining” fellow employees are

barred by the Massachusetts Worker’s Compensation Act. Clarke v. Kentucky Fried Chicken of

Cal., 57 F.3d 21, 27-29 (1st Cir. 1995); see also Ruffino v. State St. Bank & Trust Co., 908 F.

Supp. 1019, 1052 (D. Mass. 1995) (claim for negligent supervision and retention of co-worker

for failure to prevent harassment barred by worker’s compensation exclusivity provision); see

also Johnson v. Amherst Nursing Home, Inc., No. 14-30100-MGM, 2015 WL 4750932, at *9 (D.

Mass. Aug. 11, 2015) (citing Anzalone v. MBTA, 526 N.E.2d 246, 249 (Mass. 1988)).

V.      THE NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS CLAIM IN
        COUNT VI FAILS ON SEVERAL GROUNDS.

        Farzinpour’s claim in Count VI for negligent infliction of emotional distress is derivative

of the negligence claims in Count V and fails for the same reasons. To the extent the claimed
                                                  16
        Case 1:20-cv-11003-PBS Document 21 Filed 10/09/20 Page 17 of 21




negligence involves duties that arise in connection with the CBA, the claim is preempted by

LMRA § 301. And because there is no independent basis for a claim of negligence – no viable

claim for negligent supervision or training – there is no basis for a claim of negligent infliction of

emotional distress. See Doe v. Trs. of Bos. Coll., 892 F.3d at 95 (negligence is a necessary

element of a claim for negligent infliction of emotional distress, and no such claim lies where the

only viable claims arise as a matter of the parties’ contractual relationship).

       Farzinpour’s claim for negligent infliction of emotional distress also is barred by the

exclusivity provision of the workers’ compensation act because he is claiming personal injury

“aris[ing] out of and in the course of ... employment.” Green v. Wyman-Gordon Co., 664 N.E.2d

808, 813 (Mass. 1996) (quoting Foley v. Polaroid Corp., 413 N.E.2d 711, 713-14 (Mass. 1980)).

“Personal injuries … include mental or emotional disabilities … where the predominant

contributing cause of such disability is an event or series of events occurring within any

employment.” M.G.L. c. 152 § 1(7A).

VI.    COUNTS VII AND VIII FAIL TO STATE A CLAIM FOR RETALIATION.

       Farzinpour alleges that Berklee retaliated against him for reporting that the female

student who accused him of harassment had sexually harassed him. Second Am. Compl. ¶¶ 389,

392, 406, 409. He alleges that the retaliation included failing to investigate or remedy his claim

of sexual harassment; failing to conduct a thorough and impartial investigation of the student’s

claims against him; rendering an erroneous finding against him; imposing an administrative

leave during the investigation; and terminating his employment. Id. ¶¶ 390, 407.

       To state a prima facie case for retaliation under Chapter 151B and Title VII, Farzinpour

must demonstrate that there is a causal connection between his protected conduct (asserting a

complaint of harassment) and an adverse employment action. Soni v. Wespiser, 404 F. Supp. 3d

                                                 17
        Case 1:20-cv-11003-PBS Document 21 Filed 10/09/20 Page 18 of 21




323, 332 (D. Mass. 2019) (citing Roy v. Correct Care Solutions, LLC, 914 F.3d 52, 70 (1st Cir.

2019));.Mole v. Univ. of Mass., 442 Mass. 582, 591-92 (2004). “The causation element of a …

retaliation claim is not satisfied by evidence that retaliation was one motivating factor in the

adverse action.” Soni, 404 F. Supp. at 332. “Instead, a plaintiff ‘must show ‘but-for’ causation’

… In other words, a plaintiff must show that the adverse action would not have occurred in the

absence of the protected activity.” Id. Moreover, “[t]he mere fact that one event followed

another is not sufficient to make out a causal link.” Mole, 442 Mass. at 592 (quoting

MacCormack v. Boston Edison Co., 423 Mass. 652, 662 n.11 (1996)). “That an employer knows

of a discrimination claim and thereafter takes some adverse action against the complaining

employee does not, by itself, establish causation.” Id. While “[t]emporal proximity [between the

protected activity and adverse action] can create an inference of causation, [that] inference …

becomes tenuous with the passage of time.” Soni, 404 F. Supp. 3d at 332 (citations and

quotations omitted).

       Farzinpour has failed to plausibly allege any causal link between his report of alleged

harassment and an adverse employment action. An investigation of the student’s harassment

complaint against him already had been initiated, and he already had been placed on

administrative leave, in July 2019, Second Am. Compl. ¶ 184, before he complained in August

that the student harassed him. Id. ¶ 157. When “adverse employment actions … predate any

knowledge that the employee has engaged in protected activity, it is not permissible to draw the

inference that subsequent adverse actions, taken after the employer acquires such knowledge, are

motivated by retaliation.” Mole, 442 Mass. at 594

       Farzinpour’s claim that the investigation was biased in retaliation for his protected

activity also fails because he alleges that the investigator was biased from the start, during the

                                                 18
        Case 1:20-cv-11003-PBS Document 21 Filed 10/09/20 Page 19 of 21




first interview, which also occurred before he made his report. Second Am. Compl. ¶¶ 144-49,

156.

       Farzinpour’s allegation that Berklee failed to investigate his report of harassment by the

student also is belied by his own complaint: he concedes that he shared with the investigator his

account of what happened on July 24, 2019, which the investigator considered before ultimately

“dismissing” his account that it was the student who sexually harassed him. Id. ¶¶ 156, 168, 175,

250c. Moreover, even assuming Farzinpour plausibly alleged that Berklee failed to investigate

his claim that the student harassed him, the failure to investigate a complaint of discrimination

does not constitute an adverse action sufficient to support a retaliation claim because it does not

affect the terms or conditions of employment. See Daniels v. United Parcel Serv., Inc., 701 F.3d

620, 640-41 (10th Cir. 2012); Fincher v. Depository Trust & Clearing Corp., 604 F.3d 712, 721

(2d Cir. 2010); see also Chadwick v. Duxbury Pub. Sch., 97 Mass. App. Ct. 1106, 2020 WL

1280287, *6 (2020) (citing MacCormack, 423 Mass. at 663) (“‘objective evidence that [one has]

been disadvantaged in respect to salary, grade, or other objective terms and conditions of

employment’” is necessary to prove retaliation claim; ‘subjective feelings of disappointment and

disillusionment’ do not suffice”).

       Farzinpour also has failed plausibly to allege that his termination, after it was learned that

he spent class time complaining about the student and Berklee’s handling of her complaint, was

in retaliation for his claim that the student harassed him. The termination occurred nearly eight

months after the protected conduct, Second Am. Compl. ¶ 228, which is too remote in time to

justify an inference of retaliation. See Calero-Cerezo v. U.S. Dep’t of Justice, 355 F.3d 6, 25 (1st

Cir. 2004) (“Three and four month periods have been held insufficient to establish a causal

connection based on temporal proximity.”); Mesnick v. General Elec. Co., 950 F.2d 816, 828

                                                 19
        Case 1:20-cv-11003-PBS Document 21 Filed 10/09/20 Page 20 of 21




(1st Cir. 1991) (nine month period between protected conduct and alleged retaliation undermined

inference of causation); Rock v. Lifeline Sys. Co., No. CV 13-11833-MBB, 2015 WL 6453139, at

*14 (D. Mass. Oct. 23, 2015) (“a gap of six months may be insufficient” to establish causality).

       Farzinpour’s claim that he was fired in retaliation for reporting sexual harassment also is

belied by his own complaint. The complaint acknowledges that Farzinpour’s termination

resulted from his department chair learning that Farzinpour was using class time to discuss with

student’s the case against him. Second Am. Compl. ¶¶ 225-29. Moreover, Farzinpour does not

allege that the chair knew anything about his alleged protected activity. In addition, Farzinpour

alleges that his termination resulted not from his assertion that the student harassed him, but from

Berklee’s alleged desire to avoid negative publicity about student sexual harassment claims. Id.

¶¶ 258-59. That allegation does not involve retaliation for any protected activity.

       Where, as in this case, a retaliation claim rests not on any plausible evidence, but instead

on mere legal conclusions and “rank speculation” about the motives of decision-makers, it must

be dismissed. Saxena v. Univ. of Mass. Med. Sch., 442 F. Supp. 3d 395, 404 (D. Mass. 2020).

                                          CONCLUSION

       The Court should dismiss the Second Amended Complaint for failure to state a claim.

                                              BERKLEE COLLEGE OF MUSIC,

                                              /s/ Elizabeth H. Kelly
                                              Daryl J. Lapp (BBO No. 554980)
                                                  daryl.lapp@lockelord.com
                                              Elizabeth H. Kelly (BBO No. 672277)
                                                   liz.kelly@lockelord.com
                                              LOCKE LORD LLP
                                              111 Huntington Avenue
                                              Boston, MA 02199
October 9, 2020                               617.230.0100




                                                20
         Case 1:20-cv-11003-PBS Document 21 Filed 10/09/20 Page 21 of 21




                                      Certificate of Service

       I certify that on October 9, 2020, this document was filed through the ECF System of the
United States District Court for the District of Massachusetts and will be served electronically on
the Registered Participants identified in the Notice of Electronic Filing.

                                                     /s/ Elizabeth H. Kelly
                                                     Elizabeth H. Kelly




                                                21


83624541v.3
